ORDER
PER CURIAM.
Stalder appeals from dismissal and summary judgment entered against her petition pleading conspiracy to injure by deceit, conspiracy to slander title and conversion. She also asserts trial error in the jury trial establishing a lien for repair work on an airplane owned by her and the respondent Roberts.
All the points in the appellant’s brief are denied. The-respondents’ motion to strike portions of the reply brief as being beyond the original belief is sustained.
Judgment is affirmed. Rule 84.16(b)